            Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 ADAM JOSHUA MENDES,

                                                     CIVIL ACTION NO. 3:19-CV-02087
                       Plaintiff,
           v.
                                                            (MEHALCHICK, M.J.)
 JOHN WETZEL, et al.,

                       Defendants.


                                      MEMORANDUM

       This is a pro se civil rights action, initiated upon the filing of the original Complaint in

this matter by prisoner-Plaintiff Adam Joshua Mendes (“Mendes”) on October 24, 2019.

(Doc. 2). In his Complaint, Mendes asserts a violation of his Eighth Amendment

constitutional rights under 42 U.S.C. § 1983, arising from an incident that occurred while he

was in his cell at State Correctional Institution at Dallas. (“SCI-Dallas”) (Doc. 2, at 5, 6).

Mendes alleges that a piece of concrete fell from his cell and struck him in the head, after

which he was not provided medical treatment for more than four hours. (Doc. 2, at 5-6).

Mendes is currently incarcerated at SCI-Dallas in Luzerne County, Pennsylvania. (Doc. 2, at

1). Mendes originally brought his claims against John Wetzel, John Ramson, Amanda West,

A. Litwhiler, D. Varner, Officer John Doe One, and Officer John Doe Two (hereinafter

collectively known as “Defendants”). 1 (Doc. 2, at 1). All Defendants have entered their




       1
         Mendes listed Defendants in his original Complaint. (Doc. 2, at 1). However,
pursuant to the Memorandum and Order filed by the Court on February 8, 2021, the only
claims remaining that did not require amendment were those brought against Officer John
Doe One and Officer John Doe Two (hereinafter collectively known as “John Doe
Defendants”). (Doc. 24, at 12, 14).
           Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 2 of 9




appearances in this matter through counsel and all parties have consented to the undersigned’s

jurisdiction to handle proceedings in this matter. (Doc. 21). Now pending before the Court is

Defendants’ Motion to Dismiss filed on July 15, 2021. (Doc. 30). The time for briefing has

passed and the Motion to Dismiss is ripe for disposition. (Doc. 30; Doc. 31).

       For the reasons discussed herein, Defendants’ Motion to Dismiss shall be

GRANTED. (Doc. 30).

 I.   BACKGROUND AND PROCEDURAL HISTORY

       On October 24, 2019, Mendes initiated this action in the United States District Court

for the Eastern District of Pennsylvania. (Doc. 2). Along with his Complaint, Mendes filed a

motion for leave to proceed in forma pauperis. (Doc. 1). The Eastern District Court denied

Mendes’s motion to proceed in forma pauperis on October 29, 2019. (Doc. 4). Mendes

subsequently filed his prisoner trust fund account statement on November 8, 2019. (Doc. 5).

On September 22, 2019, the Eastern District Court directed the Clerk of Court to transfer this

case to this Court and that this Court shall be given discretion to rule on Mendes’s motion to

proceed in forma pauperis. (Doc. 6). Upon receiving this case, this Court directed Mendes to

either pay the filing fee or file a signed application to proceed in forma pauperis. (Doc. 8).

Mendes filed a second motion for leave to proceed in forma pauperis, including certification on

January 2, 2020, which this Court granted on May 13, 2020. 2 (Doc. 9; Doc. 14). After waiver

of service, the Defendants filed a Motion to Dismiss on July 13, 2020. (Doc. 17; Doc. 20). In

response, Mendes filed a brief in opposition to which the Defendants filed a reply brief. (Doc.

22; Doc. 23). On February 8, 2021, the Court granted in part and denied in part Defendants’



       2
        Mendes also filed a Motion to Stay on April 8, 2020, which this Court denied in its
Order on May 13, 2020. (Doc. 12; Doc. 14).


                                             -2-
           Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 3 of 9




Motion to Dismiss, granting Mendes leave to amend his Eight Amendment claims against

Defendants Wetzel and Litwhiler by March 10, 2021. (Doc. 24, at 15). On March 8, 2021,

Mendes sought an extension of time to file his amended complaint, which the Court granted

on March 9, 2021, and provided him until May 7, 2021, to file his amended complaint. (Doc.

26, at 1-2; Doc. 27, at 1). On June 7, 2021, having not received an amended complaint from

Mendes, the Court ordered Mendes to file an amended complaint on or before Monday, June

21, 2021, or some or all of his claims would be dismissed for lack of prosecution and failure

to comply with previous court orders. (Doc. 28, at 1). On June 24, 2021, Mendes refused mail

from the Court and the mail was returned. (Doc. 29). On July 15, 2021, Defendants filed a

Motion to Dismiss for Lack of Prosecution. (Doc. 30). As of the date of this Order, Mendes

has neither responded to Defendants second Motion to Dismiss, nor filed an amended

complaint.

       Mendes’s Complaint alleges that Defendants deprived him of adequate and prompt

medical treatment when he was hit in the head by a falling concrete block in his cell. (Doc. 2,

at 5-6). Mendes states that when he was ordered into his cell at SCI-Dallas, he informed John

Doe One that “repairs were [being] done on the cells above his, and debris was coming

down.” 3 (Doc. 2, at 5). John Doe One subsequently stated, “I don’t see anything wrong with

your cell, you need to go inside now, or I will write you up!” (Doc. 2, at 5). After Mendes

entered his cell, a piece of concrete fell from the ceiling and struck him in the back of the head.

(Doc. 2, at 5). According to the Complaint, Mendes, along with three other inmates, informed

John Doe Two that he was injured after which John Doe Two “denied [Mendes] medical



       3
         Mendes’s complaint contained multiple typographical errors. (Doc. 2). For ease of
reading, most brackets have been omitted when quoting the original document.


                                               -3-
          Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 4 of 9




treatment.” (Doc. 2, at 5). Mendes was eventually taken to the infirmary where he was

“[merely] treated” which included cleaning, treating, and photographing the injury along with

a prescription for pain. (Doc. 2, at 5-6) (brackets in original). Mendes still complains of “severe

headache[s,] . . . brief blackouts and loss of balance from time to time all [of] which never

existed prior to this incident.” (Doc. 2, at 6). The allegations outlined above give rise to

Mendes’s suit under § 1983 and the Eighth Amendment. (Doc. 2, at 1-2). Mendes seeks

compensatory and punitive damages in the amount of $800,000. (Doc. 2, at 2).

   II. DISCUSSION

           A. FAILURE TO PROSECUTE PURSUANT TO FRCP 41(B)

       Defendants move to dismiss this action pursuant to Federal Rule of Civil Procedure

41(b) on the basis that Mendes failed to file an amended complaint, as directed by the Court

in its Order and refused to accept mail that pertains to this case from the Court. (Doc. 30, at

2). Rule 41(b) provides that “[i]f the plaintiff fails to prosecute or to comply with these rules

or a court order, a defendant may move to dismiss the action or any claim against it.” A

court's decision to dismiss for failure to prosecute is committed to the court's sound discretion

and will not be disturbed absent an abuse of discretion. Emerson v. Thiel Coll., 296 F.3d 184,

190 (3d Cir. 2002) (per curium). In evaluating whether an action should be dismissed for

failure to prosecute, a court must balance six factors:

       (1) the extent of the party's personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to
       discovery; (3) a history of dilatoriness; (4) whether the conduct of the party . . .
       was willful or in bad faith; (5) the effectiveness of sanctions other than
       dismissal, which entails an analysis of alternative sanctions; and (6) the
       meritoriousness of the claim or defense.

       Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphasis
       omitted).




                                               -4-
          Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 5 of 9




       The Poulis factors are not “a magic formula whereby the decision to dismiss or not to

dismiss a plaintiff's complaint becomes a mechanical calculation . . . .” Mindek v. Rigatti, 964

F.2d 1369, 1373 (3d Cir. 1992). No one factor is determinative and not all of the Poulis factors

must be met to warrant dismissal. Mindek, 964 F.2d at 1373; Hicks v. Feeney, 850 F.2d 152,

156 (3d Cir. 1988). Instead, the decision must be made in the context of the courts extended

contact with the litigant. Dismissal for failure to prosecute is appropriately labeled a “drastic

sanction,” however, because it is “deemed to be an adjudication on the merits, barring any

further action between the parties.” Sebrell ex rel. Sebrell v. Phila. Police Dep't, 159 F. Appx. 371,

373 (3d Cir. 2005) (not precedential) (citing Landon v. Hunt, 977 F.2d 829, 833 (3d Cir. 1992);

Fed. R. Civ. P. 41(b)). In light of this framework, the Court finds that a careful assessment of

the Poulis factors in the case at bar weighs heavily in favor of dismissing this action.

               1. Plaintiff's Personal Responsibility

       Looking to the Poulis factors, the Court finds that a consideration of the first factor, the

extent of the party's personal responsibility, shows that the delays in this case are entirely

attributable to Mendes. Because Mendes is a pro se litigant, he is solely responsible for

prosecuting his claim. See Hoxworth v. Blinder Robinson & Co., 980 F.2d 912, 920 (3d Cir. 1992).

“As a general rule, a pro se litigant is responsible for his failure to comply with court orders.”

Lopez v. Cousins, 435 F. App’x 113, 116 (3d Cir. 2011) (not precedential). Mendes has failed

to abide by court orders and neglected to litigate this case. Specifically, Mendes failed to file

an amended complaint despite being directed to do so by the Court. (Doc. 28). Accordingly,

the first Poulis factor weighs in favor of dismissal.




                                                -5-
          Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 6 of 9




               2. Prejudice to the Moving Party

       Defendants submit that the second Poulis factor, the prejudice to the adversary caused

by the failure to abide by court orders, is also satisfied here because “they cannot properly

prepare for the case without knowing the status of the pleading as well as Plaintiff’s

intentions.” (Doc. 31, at 4). A finding of prejudice does not require “irremediable harm.”

Adams v. Trs. of N.J. Brewery Emps.' Pension Tr. Fund, 29 F.3d 863, 873–74 (3d Cir. 1994).

Rather, “the burden imposed by impeding a party's ability to [effectively prepare] a full and

complete trial strategy is sufficiently prejudicial.” Ware v. Rodale Press, Inc., 322 F.3d 218, 222

(3d Cir. 2003). Here, the Court finds that Mendes’s failure to file an amended complaint has

delayed Defendants' efforts to obtain a timely resolution of this action and inhibited their

ability to present a valid defense for this case. Accordingly, the Court finds that the second

Poulis factor weighs in favor of dismissal.

               3. History of Dilatoriness

       “Extensive or repeated delay or delinquency constitutes a history of dilatoriness, such

as consistent non-response to interrogatories, or consistent tardiness in complying with court

orders.” Adams, 29 F.3d at 874; see also Emerson, 296 F.3d at 191 (per curium) (finding a history

of dilatory conduct where plaintiff repeatedly requested stays and failed to comply with court-

mandated deadlines). Conversely, “conduct that occurs one or two times is insufficient to

demonstrate a history of dilatoriness.” Briscoe v. Klaus, 538 F.3d 252, 261 (3d Cir. 2008)

(citation omitted). In deciding whether a history of dilatory conduct exists, this Court must

evaluate “a party's problematic acts . . . in light of its behavior over the life of the case.” Adams,

29 F.3d at 875.




                                                -6-
          Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 7 of 9




       Here, the Court had granted Mendes leave to amend his Complaint within 30 days of

the order, on or before March 10, 2021. (Doc. 24, at 15-16). Mendes filed a Motion for

Extension of Time to file his amended complaint on March 8, 2021, 28 days after the Court

granted Mendes leave to amend. (Doc. 26). The Court granted Mendes’s Motion for

Extension of Time on March 9, 2021, providing Mendes with an extension to file his amended

complaint until May 7, 2021. (Doc. 27, at 1). On June 7, 2021, the Court ordered Mendes to

file an amended complaint on or before June 7, 2021, or some or all of his claims would be

dismissed for lack of prosecution and failure to comply with previous court orders directing

him to file an amended complaint on or before May 7, 2021. (Doc. 28, at 1). On June 24,

2021, the Court’s mail was returned, as Mendes had refused mail from the Court regarding

this case. (Doc. 29). On July 15, 2021, Defendants filed the current motion to dismiss, to

which Mendes has not responded. (Doc. 30). Mendes's failure to comply with Court orders

and respond to the currently pending motion, along with his refusal to accept mail from the

Court evidences a pattern of dilatory conduct that weighs in favor of dismissal. See Fowler v.

Tennis, No. 3:09-CV-01726, 2011 WL 1988418, at *2 (M.D. Pa. May 2, 2012) (finding that a

“plaintiff’s actions indicated an intent to abandon this case” when he did not respond to a

motion and refused to accept mail from the court).

              4. Willful Conduct or Bad Faith

       The fourth Poulis factor requires the Court to consider whether Mendes's conduct

reflects mere inadvertence or negligence, as opposed to “strategic,” “intentional or self-serving

behavior.” Adams, 29 F.3d at 875-76. “Under this factor, the District Court must consider

whether the conduct was the type of willful or contumacious behavior which [can be]

characterized as flagrant bad faith.” Briscoe, 538 F.3d at 262 (quotation omitted). Defendants




                                              -7-
          Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 8 of 9




urge the Court to find that Mendes’s actions were willful in his failure to amend his complaint

and his refusal of mail from the Court, in that “[h]e knew his responsibilities as a result of the

Court’s previous Orders, and he chose not to fulfill them.” (Doc. 32, at 4). Mendes’s refusal

of mail from the Court indicates willful conduct and weighs in favor of dismissal under the

fourth Poulis factor. (Doc. 29); see Fowler, 2011 WL 1988418, at *2 (“Because of the plaintiff’s

refusal of mail from the court . . ., we conclude that the plaintiff’s conduct was willful.”).

               5. Availability of Alternative Sanctions

       Defendants argue that the fifth Poulis factor, the effectiveness of alternative sanctions,

urges dismissal. (Doc. 32, at 10). Generally, “sanctions less than dismissal [are] ineffective

when a litigant, such as [Mendes], is proceeding pro se.” See Lopez, 435 F. Appx. at 116 (not

precedential); Emerson, 296 F.3d at 191 (per curium); see, e.g., Nowland v. Lucas, No. 1:10-CV-

1863, 2012 WL 10559, at *6 (M.D. Pa. Jan. 3, 2012) (“This case presents such a situation

where the plaintiff's status as a pro se litigant severely limits the ability of the court to utilize

lesser sanctions to ensure that this litigation progresses in an orderly fashion.”). Here,

Mendes’s status as a pro se litigant prevents this Court from sanctioning him or utilizing lesser

alternative sanctions. Accordingly, the fifth Poulis factor weighs in favor of dismissal.

               6. Meritoriousness of Plaintiff's Claims

       The final Poulis factor enjoins the Court to consider the meritoriousness of Mendes's

claims. Poulis, 747 F.2d at 868. A claim is deemed meritorious when “the allegations of the

pleadings, if established at trial, would support recovery by plaintiff. . . .” Poulis, 747 F.2d at

870. In dismissing Mendes’s initial complaint, in part, the Court found that Mendes’s claims

only sufficiently stated a claim for relief against the John Doe Defendants, who have yet to

be named by Mendes. (Doc. 24, at 12, 14). Furthermore, Mendes has failed to put forth an




                                                -8-
          Case 3:19-cv-02087-KM Document 32 Filed 08/16/21 Page 9 of 9




amended complaint that potentially states meritorious claims against Defendants Wetzel and

Litwhiler, the only claims that the Court dismissed without prejudice. (Doc. 24, at 16).

However, because Mendes’s claims against the John Doe Defendants survived Defendants’

Motion to Dismiss, the Court can “conclude for purposes of the analysis under Poulis that

[Mendes’s remaining] claims are meritorious.” Fowler, 2011 WL 1988418, at *3. Accordingly,

the sixth Poulis factor does not weigh in favor of dismissal.

              7. Balancing the Poulis factors

       To reiterate, when weighing the Poulis factors, there is no “magic formula” or

“mechanical calculation” that automatically warrants dismissal for failure to prosecute.

Briscoe, 538 F.3d at 263. Quite the contrary, the Court is guided by the Third Circuit's warning

that “no single Poulis factor is dispositive,” and that “not all of the Poulis factors need be

satisfied in order to dismiss a complaint.” Ware, 322 F.3d at 222; Mindek, 964 F.2d at 1373.

Here, on balance, the Poulis factors weigh in favor of dismissal of this action for lack of

prosecution, as the only factor weighing against dismissal is that Mendes has a remaining

meritorious claim against two John Doe Defendants. Accordingly, Defendants' Motion to

Dismiss for Lack of Prosecution is GRANTED. (Doc. 30).

 III. CONCLUSION

       Based on the foregoing, it is so ordered that Defendants’ Motion to Dismiss (Doc. 30)

is GRANTED.

       An appropriate Order follows.




Dated: August 16, 2021                          s/ Karoline Mehalchick
                                                KAROLINE MEHALCHICK
                                                Chief United States Magistrate Judge



                                              -9-
